DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 30 is objected to because of the following informalities:  Claim 30 has the limitation a “controller)” in line 3; however, it appears that this is a typo, wherein the applicant intended to claim a “controller”.  Furthermore, it is suggested that “the holding” changed to “holding” in line 7 for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 16-17, 19-21, 23-25, 27, 30, 32-33, and 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Provancher (US 2020/0269130).
(Note: It has been held that the recitation that an element is "adapted to", “capable of”, “operable to” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  It is suggested that instances "adapted to" be changed to other language to positively claim the function such as “configured to.”)
Claim 16 and 30:  Provancher teaches a controller support for virtual reality video games or device for attaching a controller for virtual reality video games, comprising: a stick (Fig. 21a-d, 22e-f, ¶ 75, 87), and at least one grippable housing (2002) adapted to receive a controller by interlocking (Figs. 20b, 22e-f, ¶ 85, accessories (housing) receive a virtual reality game controller), the controller housing is secured to the stick (which is part of the controller housing or device), wherein the controller housing is secured to the stick by way of a pin (peg) of the controller support or device, the controller housing is configured to be removably engaged on the pin (¶ 75, 87, 91, the controller housing is removably engaged on the pin or peg in a peg-in-hole mate-point connection), a magnetic connection exerting a magnetic force ensures the holding in position of the controller housing on the pin, the magnetic connection is configured such that the engagement/disengagement of the controller housing on the pin is done by a lateral movement of said housing, the magnetic force being oriented in the direction of this lateral movement (see above, Figs. 6a-c, 9a-e, 10a-10d, ¶ 20-21, 40, 65-66, 75, 85, 87, 91, as shown in Figs. 6a-c, 9a-e, 10a-10d the dashed line represents the direction of magnetic force for engagement/disengagement in the peg-in-hole mate-point connection, wherein as seen in combination with Figs. 21a-d and 22e-f the engagement/disengagement of the controller housing on the pin or peg is achieved via lateral movement of said housing which coincides with the magnetic force oriented in the direction of lateral movement).
Claim 17:  Provancher teaches wherein the direction of the magnetic force is normal to the sagittal median plane of the stick or oriented according to a solid angle less than or equal to 0.5 steradian, the axis of this solid angle being normal to said sagittal median plane (see above, as best understood the sagittal median plane represents a plane that exists between the left and right sides of an object and is parallel to the longitudinal axis of the body, therefore as seen in the Figure below Provancher teaches wherein the direction of the magnetic force (x-axis) is normal (perpendicular to the sagittal median plane (plane intersecting the y-z axis) of the stick)).

    PNG
    media_image1.png
    242
    570
    media_image1.png
    Greyscale

Claim 19 and 32: Provancher teaches wherein the controller housing includes a magnetized portion engaging with another magnetized portion arranged on the pin (see above, ¶ 40, 59, 65-66, 87, 91).
Claim 20:  Provancher teaches wherein the controller housing includes a reservation which covers a portion of the pin when said housing is engaged on said pin, which reservation is delimited by a side wall and a bottom wall (Figs. 6a-c, 9a-e, 10a-d, 21a-g, 22e-f, ¶ 59, 65-66, 69, 75, 87-88, 91).
Claim 21:  Provancer teaches wherein the side wall of the reservation is oriented in the direction of the lateral movement making it possible for the engagement/disengagement of the controller housing, such that said side wall acts as guiding for said housing during the engagement/disengagement thereof of the pin (see above, Figs. 6a-c, 9a-e, 10a-d, 21a-g, 22e-f, ¶ 59, 65-66, 69, 75, 87-88, 91).
Claim 23:  Provaner teaches wherein the side wall of the reservation includes at least one surface which comes into contact with a complementary surface of the covered portion of the pin when said housing is engaged on said pin and when said housing is urged in the axis of the stick (see above, Figs. 6a-c, 9a-e, 10a-d, 21a-g, 22e-f, ¶ 59, 65-66, 69, 75, 87-88, 91).
Claim 24:  Provancer teaches wherein the pin is mounted on an articulation enabling a rotation (39, 45, 49, 52, 69) of the controller housing in a plane passing through the axis of the stick (see above, Figs. 6a-c, 9a-e, 10a-d, 21a-g, 22e-f, ¶ 59, 65-66, 69, 75, 87-88, 91). 
Claim 25:  Provancer teaches wherein the stick has at least two portions articulated together, each of said portions is provided with a controller housing mounted on an articulation (Figs. 21a-g, 22e-f and descriptions thereof).
Claim 27:  Provancer teaches wherein a connection by mechanical clipping (rotational stops 1000 and 1010) contributes to the holding in position of the controller housing on the pin (Figs. 10a-d, ¶ 69).
Claims 33 and 35:  Provancer teaches wherein the controller housing includes a magnetized portion engaging with another magnetized portion arranged on the pin, and the magnetized portion of the controller housing is arranged at the level of the bottom wall (see above, ¶ 40, 59 (magnet on the peg and base (bottom) of the hole), 65-66, 87, 91).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18, 22, 31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Provancher (US 2020/0269130) in view of What are Magnets Made of (https://web.archive.org/web/20100919180320/https://www.universetoday.com/73723/what-are-magnets-made-of/ ), herein Universe Today.
Claims 18 and 31:  Provancher teaches wherein the controller housing includes a magnetized portion engaging with a magnetized portion of the pin (see above, ¶ 40, 59, 65-66, 87, 91), but lacks explicitly suggesting the magnetized portions both being made of a metal material.  Provancher at least teaches that various modifications can be made without departing from the overall scope of the invention (¶ 101).  However, Universe Today teaches that all magnets are made up of metals (page 1 - “All magnets are made of a group of metals called the ferromagnetic metals”.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller support, particularly, the magnet portions of Provancher such that the magnets are made of a metal material as taught by Universe Today because such a modification would have yielded predictable results, namely, a means of using attracting magnets to attached components in which Provancher is intended (see above).  Such a modification would have been considered mere routine to one of ordinary skill in the art.
Claims 22 and 34:  Provancer teaches wherein the controller housing includes a magnetized portion engaging with another magnetized portion arranged on the pin, and the magnetized portion of the controller housing is arranged at the level of the bottom wall (see above, ¶ 40, 59 (magnet on the peg and base (bottom) of the hole), 65-66, 87, 91), but lacks explicitly suggesting the magnetized portions both being made of a metal material.  Provancher at least teaches that various modifications can be made without departing from the overall scope of the invention (¶ 101).  However, Universe Today teaches that all magnets are made up of metals (page 1 - “All magnets are made of a group of metals called the ferromagnetic metals”.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller support, particularly, the magnet portions of Provancher such that the magnets are made of a metal material as taught by Universe Today because such a modification would have yielded predictable results, namely, a means of using attracting magnets to attached components in which Provancher is intended (see above).  Such a modification would have been considered mere routine to one of ordinary skill in the art.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Provancher (US 2020/0269130) in view of Bares (US 2014/0200085).
Claim 28:  Provancher teaches the above, but lacks explicitly suggesting wherein the controller housing includes inner walls covered with a rubber or silicone coating.  Provancher at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Bares teaches a similarly structured controller housing, wherein the inners walls are covered with a rubber or silicone coating (¶ 57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner walls of the controller housing of Provancer such that the walls are made of a silicone coating as taught by Bares to provide a means of securing or fixing the controller to the housing (Bares - ¶ 57).  Such a modification contributes to keeping the controller in place while the user grasps the controller housing and the attached controller (Bares - ¶ 57).

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Provancher (US 2020/0269130) in view of How Oculus Designed its Touch VR Controllers Wired (https://www.youtube.com/watch?v=5yfRPbH1dh8 )(herein Oculus), and in further view of Kazama (US 2011/0306424).
Claim 29:  Provancher teaches the above, but lacks explicitly suggesting wherein the controller has a stick provided with a strap adapted to be passed around the wrist of the player.  Provancher at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Oculus teaches vr controllers wherein the controller has a stick provided with a strap adapted to be passed round the wrist of the player (time 3:12-3:17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller stick (Fig. 20 (controller housing), Fig. 22f (controller having a stick is seen inserted to the controller housing)) of Provancher such that the stick includes a strap as taught by Oculus.  Such a modification would secure the controller to the user while in use e.g. prevent damage to the controller due to mishandling of the controller.
	Provancher in view of Oculus teaches the above, but lacks explicitly suggesting the controller housing having a wall including a hole for the passage of said strap.  Provancher at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above) and the controller housing having several walls such as the inner wall of the bracket connecting a top part of the housing to a bottom part of the housing and at least the bottom part of the housing having inner walls for inserting the controller therein (Fig. 20b, 22e-f).  Furthermore, an analogous art of Kazama teaches a type of controller housing having a wall including a hole for the passage of said strap (¶ 37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller housing of Provancher in view of Oculus with the hold means of Kazama to allow access of the hand strap.  Such a modification would secure the controller and the controller support to the user while in use e.g. prevent damage to the controller and/or controller support due to mishandling thereof.


Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715